In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0145V
                                      Filed: June 12, 2018
                                         UNPUBLISHED


    DEBRA VIZZI,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Uncontested;
                                                             Causation-In-Fact; Influenza (Flu)
    SECRETARY OF HEALTH AND                                  Vaccine; Guillain-Barre Syndrome
    HUMAN SERVICES,                                          (GBS)

                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Sherry Soanes, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On January 31, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”),
deep vein thrombosis, and exacerbation of her depressive disorder caused-in-fact by
the influenza vaccination she received on September 21, 2015. Petition at 1, ¶¶ 2, 20.
Petitioner further alleges that she received the vaccination in the United States, suffered
the residual effects of her injury for more than six months, and that neither she nor any
other individual has filed a civil action or received an award or settlement for her injuries
alleged as vaccine caused. Id. at ¶¶ 2, 20-22. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On June 8, 2018, respondent filed his Rule 4(c) report in which he states that he
does not contest that petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report at 1. Specifically, he indicates that “[i]t is respondent’s position that
petitioner has satisfied the criteria set forth in the newly revised Vaccine Injury Table
(“Table”) and the Qualifications and Aids to Interpretation (“QAI”).” Id. at 7. Respondent
adds that “[a]lthough the revised Table only governs petitions filed on or after the
effective date of the final rule,[3] the evidence shows that petitioner suffered GBS
following the administration of a seasonal flu vaccine, and that the onset occurred within
the time period specified in the Table.” Id. Respondent concludes that because
petitioner would be entitled to a presumption of causation under the revised Table if he
simply re-filed his petition, respondent “will not contest entitlement to compensation in
this case.” Id. at 8.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




3
 Originally, the effective date for the new rule was February 21, 2017. Revisions to the Vaccine Injury
Table, 82 Fed. Reg. 6294 (Jan. 19, 2017) (to be codified at 42 C.F.R. pt. 100). This effective date was
delayed until March 21, 2017. Delay of Revisions to the Vaccine Injury Table, 82 Fed. Reg. 11321 (Feb.
22, 2017) (to be codified at 42 C.F.R. pt. 100). The current version of Vaccine Injury Table can be found
at 42 C.F.R. § 100.3 (2017).